In an action to recover brokerage commissions from Lawrence Malawista, Inc., the seller, and Frank J. Smith and Ruth P. Smith, the purchasers, the court found in favor of plaintiffs against the seller and dismissed the complaint as against the purchasers. The seller appeals from a *891judgment of the City Court of Mount Vernon insofar as it is in favor of plaintiffs and against it. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.